JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-14-00579-CR

                              MAYRA FLORES, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee

     Appeal from the 339th District Court of Harris County. (Tr. Ct. No. 1280239).

       This Court today considered a motion for rehearing filed by appellant, Mayra
Flores. We order that the motion be denied and that this Court’s former judgment of
June 11, 2015, be vacated, set aside, and annulled. We further order that this Court’s
opinion of June 11, 2015, be withdrawn.

       This case is an appeal from the final judgment signed by the trial court on March
31, 2014. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that the trial court’s judgment contains no reversible
error. Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that this decision be certified below for observance.

Judgment rendered July 30, 2015. Panel consists of Chief Justice Radack and Justices
Higley and Massengale. Opinion delivered by Justice Higley.